Celebrezze, C. J.
Since the complaint was dismissed for failure to state a claim its allegations must be taken by us to be true. Radovich v. National Football League (1957), 352 U.S. 445, 448; State, ex rel. Alford, v. Willoughby (1979), 58 Ohio St. 2d 221, 223 [12 O.O.3d 229]; Wilson v. Riverside Hospital (1985), 18 Ohio St. 3d 8, 9. Therefore, the only issue to be decided is whether the doctrine of parental immunity is a bar to this action.
In reaching the conclusion to dismiss the suit against Alan Clark and Auto-Owners, the lower courts relied on our decision in Teramano v. Teramano (1966), 6 Ohio St. 2d 117 [35 O.O.2d 144]. In that case, this *60court held in paragraph one of the syllabus that “[a] parent is immune from suit by his unemancipated child for tort unless facts of the case are sufficient to show abandonment of the parental relationship.” See, also, Mauk v. Mauk (1984), 12 Ohio St. 3d 156.
However, in the more recent case of Kirchner v. Crystal (1984), 15 Ohio St. 3d 326, this court expressly overruled its earlier decisions in Teramano and Mauk. The syllabus in Kirchner held that “[t]he doctrine of parental immunity is hereby abolished without reservation.”
Justice A. W. Sweeney’s majority opinion noted that parental immunity had been previously followed on four basic public policy justifications:
“* * * [F]irst, the doctrine will preserve the domestic peace, harmony and tranquility of the family unit; second, the doctrine inhibits possible interference with parental discipline and control; third the doctrine hinders the potential depletion of the family funds or exchequer; and fourth, the doctrine prevents the possibility of fraud and collusion.” Id. at 327.
Nevertheless, a majority of this court concluded that the “* * * traditional justifications posited in favor of the parental immunity doctrine* * *” no longer outweighed the desirability of providing “* * * the innocent victims of tortious conduct the forum they deserve in attempting to redress their claims.” Id. at 329-330.
More recently the court was again called upon to consider the viability of the doctrine of parental immunity in Shearer v. Shearer (1985), 18 Ohio St. 3d 94. Judge Grey, sitting on this court by assignment, correctly noted in his majority opinion that “[t]here is no question that courts should avoid rules which can interrupt family harmony or usurp parental authority.” Id. at 96. However, the consensus of the court was that empirical data did not support a conclusion that abrogation of the doctrine had led to problems or the disintegration of the family. Thus, the court reaffirmed the holding of Kirchner v. Crystal, supra, which had abolished parental tort immunity.
For the third time in the past year we are called upon to reexamine the merits of this legal debate.
It is the policy of courts to stand by precedent and not to disturb a point once settled. The doctrine of stare decisis is one of policy which recognizes that security and certainty require that an established legal decision be recognized and followed in subsequent cases where the question of law is again in controversy.
Ohio’s judiciary, lawyers, insurers and its citizenry have a right to rely on the previous holdings which abolished parental immunity. Their reasonable expectations would be thwarted if this court failed to apply a settled principle of law to all future cases where facts are substantially the same.
Departure from controlling authority should be reserved for those instances where it is necessary to discard old ideas which are no longer beneficial and where it is wise to formulate new concepts to remedy con-*61tinned injustice. Particularly instructive to this case is Justice William O. Douglas’ apt observation that “* * * there will be no equal justice under law if a negligence rule is applied in the morning but not in the afternoon.” Douglas, Stare Decisis (1949), 49 Colum. L. Rev. 735, 736.
Based on the foregoing, we hold that a minor child’s complaint, sounding in tort, against a parent may not be dismissed for failure to state a claim upon which relief can be granted where the dismissal is premised on a theory that the doctrine of parental immunity is a complete bar to the action.
Accordingly, the judgment of the court of appeals is reversed and the cause is remanded to the trial court for further proceedings.

Judgment reversed and cause remanded.

Sweeney, C. Brown and Douglas, JJ., concur.
C. Brown, J., concurs separately.
Wright, J., concurs separately in the syllabus.
Locher and Holmes, JJ., dissent separately.